DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolmaesumi et al. (US PG Pub. No. US 2019/0125298 A1, May 2, 2019) (hereinafter “Abolmaesumi”) in view of Garber (US PG Pub. No. US 2013/0002264 A1, Jan. 3, 2013) (hereinafter “Garber”).
Regarding claims 1, 5-7, and 10: Abolmaesumi teaches continuously acquiring frames of echocardiography ultrasound data with a probe ([0053] - "block 202 may direct the analyzer processor 100 to obtain image data via the transducer 16", [0106] - "the flowchart 200 may be executed continuously such that the display 440 shown in FIG. 13 is updated with near real-time updates of images or image sequences and associated quality assessment values"). While Abolmaesumi does not specify the frame rate of the acquired echocardiography images, it is well-known that conventional echocardiography images are acquired at frame rates from ~25-40 Hz, or above (as evidenced by Cikes, Maja, et al. "Ultrafast cardiac ultrasound imaging: technical principles, applications, and clinical benefits." JACC: Cardiovascular Imaging 7.8 (2014): 812-823; first paragraph).
 Abolmaesumi further teaches generating live images in real-time based on the continuously acquired frames of ultrasound data ([0033]-[0034]; figure 3, block 202; [0053] - "analyzer processor 100 to interpret raw ultrasound echo waveforms received from the transducer 16 into fully formed images");displaying the live images of the acquired frames in real-time on a display device ([0034] - "causing the display 15 to display a sequence of echocardiographic images captured by the analyzer 12 in near real-time"); employing a neural network to calculate a quality parameter for the live images ([0074]-[0076]); and displaying a visual representation of the quality parameter on the display device, wherein visual representation is continuously updated in real-time to represent the quality parameter (figure 13, [0100] - "to apply the neural network such that the quality assessment value and associated at least one echocardiographic image may be viewed in real-time or near-real time for the operator",  [0103]-[0104], [0106] - "the flowchart 200 may be executed continuously such that the display 440 shown in FIG. 13 is updated with near real-time updates of images or image sequences and associated quality assessment values").
Abolmaesumi is silent on the particulars of the visual representation and does not teach that it is a color-coded horizontal line. 
Garber, in the analogous art of impedance tomography, teaches a visual representation of a quality parameter where the visual representation may be presented in a number of different forms (figure 3) including a color-coded bar (“line”) in any orientation, including horizontal ([0037]), where the color-coding can be three-colored and includes red, yellow and green ([0037] - poor quality=red, medium quality=yellow, good quality=green). Garber further provides an example where the visual representation is provided above the corresponding image (see 23 in figure 2). 
It is noted that, while the color-coding performs a specific function of indicating to the user the value of the determined quality parameter, the shape and positioning of the visual representation do not appear to perform any function – the feedback is provided to the user regardless of the specific shape and position of the visual representation relative to the image – and is therefore considered to be a design choice in the absence of any evidence of criticality or unexpected result. 
Therefore, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Abolmaesumi by implementing the visual representation of the quality parameter as a red, yellow and green color-coded horizontal bar (“line”)  positioned above at least a portion of the image as taught by Garber in order to clearly convey to the user whether the quality parameter has been determined to be poor, medium or good. 
Regarding claim 2: Abolmaesumi and Garber teach the method of claim 1, wherein the quality parameter includes at least a correctness-of-view metric (Abolmaesumi - [0095]-[0097] - quality elements such as centering, depth, axis, and depth of focus are factors which determine if an image of the desired view was correctly acquired).
Regarding claim 3: Abolmaesumi and Garber teach the method of claim 2, wherein the correctness-of-view metric is based on a determination of how well the live images match a standard view (Abolmaesumi - [0095]-[0097] - quality elements such as centering, depth, axis, and depth of focus are factors which determine if an image of the desired view was correctly acquired; where suitability for a particular exam is based on a standard view - [0036] - i.e. an AP2 image which is not centered properly or has the wrong depth is not well matched to the desired standard image).
Regarding claim 4: Abolmaesumi and Garber teach the method of claim 3, wherein the correctness of view metric is determined by applying a neural network to determine how closely the acquired image frames match a standard view (Abolmaesumi - [0094]-[0097] - quality elements such as centering, depth, axis, and depth of focus are factors which determine if an image of the desired view was correctly acquired; where suitability for a particular exam is based on a standard view - [0036]-[0037] - i.e. an AP2 image which is not centered properly or has the wrong depth is not well matched to the desired standard image).
Regarding claims 11, 15-17, and 20: Abolmaesumi teaches an ultrasound imaging system comprising: a probe (transducer 16); a display device (display 15); and a processor in electronic communication with the probe and the display device ([0041], analyzer processor 100), wherein the processor is configured to: control the probe to continuously acquire frames of echocardiography ultrasound data ([0053] - "block 202 may direct the analyzer processor 100 to obtain image data via the transducer 16", [0106] - "the flowchart 200 may be executed continuously such that the display 440 shown in FIG. 13 is updated with near real-time updates of images or image sequences and associated quality assessment values"). While Abolmaesumi does not specify the frame rate of the acquired echocardiography images, it is well-known that conventional echocardiography images are acquired at frame rates from ~25-40 Hz, or above (as evidenced by Cikes, Maja, et al. "Ultrafast cardiac ultrasound imaging: technical principles, applications, and clinical benefits." JACC: Cardiovascular Imaging 7.8 (2014): 812-823; first paragraph).
 Abolmaesumi further teaches wherein the processor is configured to: generate live images in real-time based on the continuously acquired frames of ultrasound data ([0033]-[0034]; figure 3, block 202; [0053] - "analyzer processor 100 to interpret raw ultrasound echo waveforms received from the transducer 16 into fully formed images"); display the live images of the acquired frames in real-time on a display device ([0034] - "causing the display 15 to display a sequence of echocardiographic images captured by the analyzer 12 in near real-time"); employ a neural network to calculate a quality parameter for the live images ([0074]-[0076]); and display a visual representation of the quality parameter on the display device, wherein visual representation is continuously updated in real-time to represent the quality parameter (figure 13, [0100] - "to apply the neural network such that the quality assessment value and associated at least one echocardiographic image may be viewed in real-time or near-real time for the operator",  [0103]-[0104], [0106] - "the flowchart 200 may be executed continuously such that the display 440 shown in FIG. 13 is updated with near real-time updates of images or image sequences and associated quality assessment values").
Abolmaesumi is silent on the particulars of the visual representation and does not teach that it is a color-coded horizontal line. 
Garber, in the analogous art of impedance tomography, teaches a visual representation of a quality parameter where the visual representation may be presented in a number of different forms (figure 3) including a color-coded bar (“line”) in any orientation, including horizontal ([0037]), where the color-coding can be three-colored and includes red, yellow and green ([0037] - poor quality=red, medium quality=yellow, good quality=green). Garber further provides an example where the visual representation is provided above the corresponding image (see 23 in figure 2). 
It is noted that, while the color-coding performs a specific function of indicating to the user the value of the determined quality parameter, the shape, orientation and positioning of the visual representation do not appear to perform any function – the feedback is provided to the user regardless of the specific shape, orientation and position of the visual representation relative to the image – and are therefore considered to be design choices in the absence of any evidence of criticality or unexpected result. 
Therefore, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Abolmaesumi by implementing the visual representation of the quality parameter as a red, yellow and green color-coded horizontal bar (“line”)  positioned above at least a portion of the image as taught by Garber in order to clearly convey to the user whether the quality parameter has been determined to be poor, medium or good. 
Regarding claim 12: Abolmaesumi and Garber teach the ultrasound imaging system of claim 11, wherein the quality parameter includes at least a correctness-of-view metric (Abolmaesumi - [0095]-[0097] - quality elements such as centering, depth, axis, and depth of focus are factors which determine if an image of the desired view was correctly acquired).
Regarding claim 13: Abolmaesumi and Garber teach the ultrasound imaging system of claim 12, wherein the correctness-of-view metric is based on a determination of how well the live images match a standard view (Abolmaesumi - [0095]-[0097] - quality elements such as centering, depth, axis, and depth of focus are factors which determine if an image of the desired view was correctly acquired; where suitability for a particular exam is based on a standard view - [0036] - i.e. an AP2 image which is not centered properly or has the wrong depth is not well matched to the desired standard image).
Regarding claim 14: Abolmaesumi and Garber teach the ultrasound imaging system of claim 13, wherein the correctness-of-view metric is determined by applying a neural network to determine how closely the acquired image frames match a standard view (Abolmaesumi - [0094]-[0097] - quality elements such as centering, depth, axis, and depth of focus are factors which determine if an image of the desired view was correctly acquired; where suitability for a particular exam is based on a standard view - [0036]-[0037] - i.e. an AP2 image which is not centered properly or has the wrong depth is not well matched to the desired standard image).
Claims 8, 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolmaesumi and Garber as applied to claims 1 and 11 above, and further in view of Gupta et al. (US PG Pub. No. US 203/0190600 A1, Jul. 25, 2013) (hereinafter “Gupta”).
Regarding claims 8 and 9: Abolmaesumi and Garber teach the method of claim 1, including displaying a color-coded horizontal line (bar), but are silent on wherein the color-coded horizontal line is displayed below at least a portion of the displayed live images or on at least a portion of the displayed live images. 
Gupta, in the same field of endeavor, teaches displaying a color-coded bar representing a quality parameter where the color-coded bar is displayed either below the image (figure 6), to the side of the image (figure 9), or on at least a portion of the image (figure 12).
As noted above, while the color-coding performs a specific function of indicating to the user the value of the determined quality parameter, the shape, orientation and positioning of the visual representation do not appear to perform any function – the feedback is provided to the user regardless of the specific shape, orientation and position of the visual representation relative to the image – and are therefore considered to be design choices in the absence of any evidence of criticality or unexpected result.
Therefore, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the color-coded horizontal line of Abolmaesumi and Garber either below or on at least a portion of the displayed live images in order to provide the feedback to the user in a preferred location depending on the needs of the user or the position of other graphical elements on the display. 
Regarding claims 18 and 19: Abolmaesumi and Garber teach the ultrasound imaging system of claim 11, including wherein the processor is configured to display the color-coded horizontal line (bar), but are silent on wherein the processor is configured to display the color-coded horizontal bar below at least a portion of the displayed live images on the display device or on at least a portion of the displayed live images on the display device.
Gupta, in the same field of endeavor, teaches displaying a color-coded bar representing a quality parameter where the color-coded bar is displayed either below the image (figure 6), to the side of the image (figure 9), or on at least a portion of the image (figure 12).
As noted above, while the color-coding performs a specific function of indicating to the user the value of the determined quality parameter, the shape, orientation and positioning of the visual representation do not appear to perform any function – the feedback is provided to the user regardless of the specific shape, orientation and position of the visual representation relative to the image – and are therefore considered to be design choices in the absence of any evidence of criticality or unexpected result.
Therefore, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the color-coded horizontal line of Abolmaesumi and Garber either below or on at least a portion of the displayed live images in order to provide the feedback to the user in a preferred location depending on the needs of the user or the position of other graphical elements on the display. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US PG Pub. No. US 2018/0161010 A1, Jun. 14, 2018) - teaches determining a quality parameter including how well the acquired view matches a standard view.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793